                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                  NORTHERN DIVISION

TERRELL LEE BARRETT,                               )
                                                   )
               Plaintiff,                          )
                                                   )
       v.                                          )           No. 2:19CV27 HEA
                                                   )
STATE OF MISSOURI, et al.,                         )
                                                   )
               Defendants.                         )

                            OPINION, MEMORANDUM AND ORDER

       This matter comes before the Court on the motion of plaintiff Terrell Lee Barrett for

leave to commence this civil action without prepayment of the required filing fee. (Docket No.

2). Having reviewed the motion and the financial information submitted in support, the Court has

determined that plaintiff lacks sufficient funds to pay the entire filing fee, and will assess an

initial partial filing fee of $23.02. See 28 U.S.C. § 1915(b)(1). Additionally, for the reasons

discussed below, the Court will dismiss plaintiff’s complaint without prejudice.

                                       28 U.S.C. § 1915(b)(1)

       Pursuant to 28 U.S.C. § 1915(b)(1), a prisoner bringing a civil action in forma pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his or her

prison account to pay the entire fee, the Court must assess and, when funds exist, collect an

initial partial filing fee of 20 percent of the greater of (1) the average monthly deposits in the

prisoner’s account, or (2) the average monthly balance in the prisoner’s account for the prior six-

month period. After payment of the initial partial filing fee, the prisoner is required to make

monthly payments of 20 percent of the preceding month’s income credited to the prisoner’s

account. 28 U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these
monthly payments to the Clerk of the Court each time the amount in the prisoner’s account

exceeds $10.00, until the filing fee is fully paid. Id.

        In support of his motion to proceed in forma pauperis, plaintiff submitted a certified

inmate account statement. (Docket No. 4). The statement shows an average monthly deposit of

$115.09. The Court will therefore assess an initial partial filing fee of $23.02, which is 20

percent of plaintiff’s average monthly deposit.

                                 Legal Standard on Initial Review

        Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief can be granted. To

state a claim under 42 U.S.C. § 1983, a plaintiff must demonstrate a plausible claim for relief,

which is more than a “mere possibility of misconduct.” Ashcroft v. Iqbal, 556 U.S. 662, 679

(2009). “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Id. at 678. Determining whether a complaint states a plausible claim for relief is a context-

specific task that requires the reviewing court to draw upon judicial experience and common

sense. Id. at 679. The court must “accept as true the facts alleged, but not legal conclusions or

threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements.” Barton v. Taber, 820 F.3d 958, 964 (8th Cir. 2016). See also Brown v. Green Tree

Servicing LLC, 820 F.3d 371, 372-73 (8th Cir. 2016) (stating that court must accept factual

allegations in complaint as true, but is not required to “accept as true any legal conclusion

couched as a factual allegation”).

        When reviewing a pro se complaint under § 1915(e)(2), the Court must give it the benefit

of a liberal construction. Haines v. Kerner, 404 U.S. 519, 520 (1972). A “liberal construction”



                                                   2
means that if the essence of an allegation is discernible, the district court should construe the

plaintiff’s complaint in a way that permits his or her claim to be considered within the proper

legal framework. Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015). However, even pro se

complaints are required to allege facts which, if true, state a claim for relief as a matter of law.

Martin v. Aubuchon, 623 F.2d 1282, 1286 (8th Cir. 1980). See also Stone v. Harry, 364 F.3d 912,

914-15 (8th Cir. 2004) (stating that federal courts are not required to “assume facts that are not

alleged, just because an additional factual allegation would have formed a stronger complaint”).

In addition, affording a pro se complaint the benefit of a liberal construction does not mean that

procedural rules in ordinary civil litigation must be interpreted so as to excuse mistakes by those

who proceed without counsel. See McNeil v. United States, 508 U.S. 106, 113 (1993).

                                          The Complaint

       Plaintiff is a pro se litigant who is currently incarcerated in the Boonville Correctional

Center in Boonville, Missouri. He brings this action pursuant to 42 U.S.C. § 1983, naming the

State of Missouri, the Missouri Department of Corrections, and Corizon Health Service as

defendants.

       Plaintiff states that while incarcerated in the Missouri Department of Corrections, at

Moberly Correctional Center, Corizon Health Service “failed on several occasions to provide

proper medical care to multiple injuries” he sustained while under their supervision. (Docket No.

1 at 5). Due to this “inadequate care,” plaintiff was forced to undergo “several unsuccessful

operations” to both his left knee and left hand.

       Specifically, in 2013, plaintiff states that he had surgery to repair a torn left patellar

ligament while at the Farmington Correctional Center. On September 25, 2015, while at the

Moberly Correctional Center, he had surgery for a broken metacarpal bone. He suffered a



                                                   3
reoccurring injury to his knee on October 16, 2016, also while at the Moberly Correctional

Center.

          Plaintiff alleges that with regard to his reoccurring knee injury, “no treatment was ever

given or done,” even though he asked medical staff multiple times. Similarly, he claims that

“nothing was given or done” even when he notified medical staff about the “botched operation”

on his hand.

          Plaintiff seeks damages in the amount of $5 million for present and future medical

expenses, pain and suffering, and future lost wages. (Docket No. 1 at 6).

                                             Discussion

          Plaintiff brings this § 1983 action against defendants State of Missouri, Missouri

Department of Corrections, and Corizon Health Service. For the reasons discussed below,

plaintiff’s complaint must be dismissed.

   A. Defendants State of Missouri and Missouri Department of Corrections

          Plaintiff has failed to state a claim against the State of Missouri and the Missouri

Department of Corrections because neither defendant is a “person” for purposes of § 1983.

          “Section 1983 provides for an action against a ‘person’ for a violation, under color of

law, of another’s civil rights.” McLean v. Gordon, 548 F.3d 613, 618 (8th Cir. 2008). See also

Deretich v. Office of Admin. Hearings, 798 F.2d 1147, 1154 (8th Cir. 1986) (stating that “[§]

1983 provides a cause of action against persons only”). However, “neither a State nor its officials

acting in their official capacity are ‘persons’ under § 1983.” Will v. Michigan Dep’t of State

Police, 491 U.S. 58, 71 (1989). See also Calzone v. Hawley, 866 F.3d 866, 872 (8th Cir. 2017)

(stating that a “State is not a person under § 1983”); and Kruger v. Nebraska, 820 F.3d 295, 301

(8th Cir. 2016) (stating that “a state is not a person for purposes of a claim for money damages



                                                  4
under § 1983”). Furthermore, an agency exercising state power is also not a person subject to suit

under § 1983. See Barket, Levy & Fine, Inc. v. St. Louis Thermal Energy Corp., 948 F.2d 1084,

1086 (8th Cir. 1991).

       Here, plaintiff has named a state and a state department as defendants in a suit for money

damages. As noted above, however, neither are “persons” for purposes of stating a claim under §

1983. Therefore, plaintiff’s claims against the State of Missouri and the Missouri Department of

Corrections must be dismissed.

       Moreover, both the State of Missouri and the Missouri Department of Corrections are

entitled to sovereign immunity.

       “Sovereign immunity is the privilege of the sovereign not to be sued without its consent.”

Va. Office for Prot. & Advocacy v. Stewart, 563 U.S. 247, 253 (2011). The Eleventh Amendment

has been held to confer immunity on an un-consenting State from lawsuits brought in federal

court by a State’s own citizens or the citizens of another State. Edelman v. Jordan, 415 U.S. 651,

662-63 (1974). See also Webb v. City of Maplewood, 889 F.3d 483, 485 (8th Cir. 2018) (“The

Eleventh Amendment protects States and their arms and instrumentalities from suit in federal

court”); Dover Elevator Co. v. Ark. State Univ., 64 F.3d 442, 446 (8th Cir. 1995) (“The Eleventh

Amendment bars private parties from suing a state in federal court”); and Egerdahl v. Hibbing

Cmty. Coll., 72 F.3d 615, 618-19 (8th Cir. 1995) (“Generally, in the absence of consent a suit in

which the State or one of its agencies or departments is named as the defendant is proscribed by

the Eleventh Amendment”).

       There are two “well-established exceptions” to the sovereign immunity provided by the

Eleventh Amendment. Barnes v. State of Missouri, 960 F.2d 63, 64 (8th Cir. 1992). “The first

exception to Eleventh Amendment immunity is where Congress has statutorily abrogated such



                                                5
immunity by clear and unmistakable language.” Id. However, The United States Supreme Court

has determined that § 1983 does not revoke the States’ Eleventh Amendment immunity from suit

in federal court. See Will, 491 U.S. at 66 (“We cannot conclude that § 1983 was intended to

disregard the well-established immunity of a State from being sued without its consent”); and

Quern v. Jordan, 440 U.S. 332, 341 (1979) (“[W]e simply are unwilling to believe…that

Congress intended by the general language of § 1983 to override the traditional sovereign

immunity of the States”).

        The second exception is when a State waives its immunity to suit in federal court.

Barnes, 960 F.2d at 65. A State will be found to have waived her immunity “only where stated

by the most express language or by such overwhelming implications from the text as will leave

no room for any other reasonable construction.” Welch v. Tex. Dep’t of Highways & Pub.

Transp., 483 U.S. 468, 473 (1987).

       Here, plaintiff is attempting to sue both a state and a state department. Such an action can

only proceed if Congress has statutorily abrogated immunity or the state itself has waived it. As

noted above, § 1983 does not revoke a state’s Eleventh Amendment protections. Furthermore,

the state in this instance has not waived its immunity. See Mo. Rev. Stat. 537.600. Therefore,

both the State of Missouri and the Missouri Department of Corrections are immune from

plaintiff’s § 1983 action.

   B. Defendant Corizon Health Service

       Plaintiff has failed to state a claim against defendant Corizon Health Service. A

corporation acting under color of state law cannot be liable on a respondeat superior theory.”

Smith v. Insley’s Inc., 499 F.3d 875, 880 (8th Cir. 2007). Rather, to support a claim against such a

corporation, the plaintiff “must show that there was a policy, custom, or official action that



                                                 6
inflicted an actionable injury.” Johnson v. Hamilton, 452 F.3d 967, 973 (8th Cir. 2006). See also

Sanders v. Sears, Roebuck & Co., 984 F.2d 972, 975 (8th Cir. 1993) (stating that a corporation

acting under color of state law will only be held liable where “there is a policy, custom or action

by those who represent official policy that inflicts injury actionable under § 1983”).

       Here, plaintiff’s allegations give no indication that his rights were violated due to a

Corizon policy, custom, or official action. Indeed, his allegations do not state any sort of claim

whatsoever. His statement of claim relies almost entirely on unsupported conclusions and vague

assertions regarding his medical treatment, leaving the Court to speculate as to what did or did

not happen. The Court is not required to accept such pleadings as true. See Torti v. Hoag, 868

F.3d 666, 671 (8th Cir. 2017) (stating that courts “are not bound to accept as true a legal

conclusion couched as a factual allegation, and factual allegations must be enough to raise a right

to relief above the speculative level”). Therefore, plaintiff’s claim against Corizon Health

Service must be dismissed.

   C. Motion to Appoint Counsel

       Plaintiff has filed a motion to appoint counsel. (Docket No. 3). The motion will be denied

as moot as plaintiff’s action is being dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B).

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion for leave to proceed in forma

pauperis (Docket No. 2) is GRANTED.

       IT IS FURTHER ORDERED that plaintiff must pay an initial partial filing fee of

$23.02 within thirty (30) days of the date of this order. Plaintiff is instructed to make his

remittance payable to “Clerk, United States District Court,” and to include upon it: (1) his name;




                                                 7
(2) his prison registration number; (3) the case number; and (4) the statement that the remittance

is for an original proceeding.

       IT IS FURTHER ORDERED that plaintiff’s motion for appointment of counsel

(Docket No. 3) is DENIED AS MOOT.

       IT IS FURTHER ORDERED that plaintiff’s complaint is dismissed without prejudice.

See 28 U.S.C. § 1915(e)(2)(B). A separate order of dismissal will be entered herewith.

       IT IS FURTHER ORDERED that an appeal from this dismissal would not be taken in

good faith.

       Dated this 29 July 2019.


                                                    __________________________________
                                                       HENRY EDWARD AUTREY
                                                    UNITED STATES DISTRICT JUDGE




                                                8
